DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAdam (US 5,799,980).
In respect to claim 1, McAdam discloses a book device comprising: a front cover 10, a back cover 5, and one or more internal pages 20, and a binding component 15 attached to the tops of the back cover, front cover, and internal pages 20 (Col. 2, 6-23; Fig. 1); one or more first attachments (arms) 60/66 operatively connected to the back cover 5 via wire 50 (Fig. 2), the one or more first attachments (arms) adapted to be rotatable, extendable, contractible, and attachable/detachable from itself (the attachment 66 is a “covering” over the wire portion 60) (Col. 2, 24-52; Fig. 1); the book device structure collectively resembles a character or individual (Fig. 1).
In respect to claim 2, McAdam discloses the binding component is a perfect binding configuration, wherein adhesive adheres the covers and internal pages.
In respect to claim 3, McAdam discloses one ore more second attachments (legs) also attached to the back cover 5 (Fig. 1).
In respect to claim 4, McAdam discloses one or more third attachments e.g. head 95 (other character features) (Col. 4, 14-44; Fig. 4).  Other elements such as antennae are also disclosed (Fig. 5).
In respect to claims 5-10, McAdam discloses the claimed invention for the reasons stated above.
Claims 5, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derraugh et al. (WO 2008/150367).
Derraugh et al. disclose a book device comprising: a front cover, a back cover, one ore more internal pages, and a binding component which binds the front cover, back cover, and internal pages (Fig. 5B); one ore more attachments to an internal page function and resembling an appendage of a character (e.g. equipment or other features) (Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Derraugh et al. (WO 2008/150367) in view of Haft et al. (DE 20/2005/020214).
One of ordinary skill in the art will readily ascertain that a “covering” absent explicit attachment or adhesive is removable, however, Derraugh et al. substantially disclose the invention for the reasons stated above, including that the attachments may be attached by the user, but do not disclose that they are rotatable, extendable, contractible, attachable and detachable from the book or itself, however, Haft et al. teach similar attachments to a substrate “cover”, wherein they may be attached to themselves with “nails” (tacks) which are removable (Fig. 1), which may further attachment components of the attachments themselves (Fig. 3).  It would have been obvious to provide the attachments taught in Derraugh et al. with “nails” (tacks) in view of Haft et al. to allow the attachments to be freely adjusted (Abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Derraugh (D386,785), Marks (US 4,909,542), Hunt (US 5,833,509), and Cowley (GB 2,320,220), disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637